Judgment reversed and indictment dismissed on the ground that on this record defendant's guilt of manslaughter in the second degree was not established beyond a reasonable doubt. We pass on no other question. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, THACHER and DYE, JJ. FULD, J., dissents on the ground that the defendant's *Page 530 
firing the revolver at his wife — resulting in her death — without assuring himself that it was not loaded, justified the jury in finding that defendant was culpably negligent and guilty of manslaughter in the second degree under section 1052 of the Penal Law. Taking no part: CONWAY, J.